                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



                                                                 Jun 26, 2020
                                                                     SEAN F. MCAVOY, CLERK




                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WASHINGTON


UNITED STATES OF AMERICA,           )
                                    )
                    Plaintiff,      )
                                    )           No. 2:15-CR-144-SMJ-5
     vs.                            )
                                    )
JOSHUA J. JOHNSON,                  )
                                    )
                    Defendant.      )
___________________________________ )

           Received Rule 5 papers from the United States District Court,
Western District of Washington.
                                   UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
                                              OFFICE OF THE CLERK
                                                       Seattle
                                             700 Stewart St., Suite 2310
                                                 Seattle, WA 98101
                                                  (206) 370-8400

 WILLIAM M. MCCOOL                                                                            LORI LANDIS
District Court Executive                                                                    Chief Deputy Clerk
     Clerk of Court




                                                    June 25, 2020


       CLERK, US DISTRICT COURT
       Eastern District of Washington
       920 West Riverside Avenue,
       Suite 840
       Spokane, WA 99201-1010

       Re: Joshua J. Johnson
       Your No: 2:15-cr-00144-SMJ-5
       Our No: MJ20-374

       Dear Clerk

       Pursuant to the order transferring the above captioned case to your court per RULE 5(c)(3)(D),
       dated June 25, 2020, please download the documents maintained electronically by the District
       Court through PACER for the Western District of Washington at
       https://ecf.wawd.uscourts.gov/.


       Please acknowledge receipt of this letter.


       Sincerely,


       WILLIAM M. MCCOOL, District Court Executive


       By Stefanie Prather,
       Deputy Clerk
                  Case 2:20-mj-00374-MLP Document 8 Filed 06/25/20 Page 1 of 2




 1

 2                                  UNITED STATE DISTRICT COURT
 3
                             For the WESTERN DISTRICT OF WASHINGTON
                                              at Seattle
 4

 5
                                                      )
 6   UNITED STATES OF AMERICA,                        )
                                                      )
 7                    Plaintiff,                      )      Case No.: MJ20-374
                                                      )
 8          vs.                                       )   WAIVER OF RULE 5(c)(3)(D) HEARING
                                                      )       and ORDER OF TRANSFER
 9   JOSHUA J. JOHNSON,                               )
                                                      )
10                    Defendant                       )
11

12

13                                 WAIVER OF RULE 5(c)(3)(D) HEARING

14

15          I, Joshua J. Johnson, have appeared before a United States Magistrate Judge in the

16   Western District of Washington, who has advised me of the provisions of Rule20 and of my right

17   to further hearing pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure. I wish

18   to waive my right to such further hearing, therefore:

19
                     a) I acknowledge that I am the person named in an indictment, information, or
20
                        Warrant pending in the U.S. District Court for the Eastern District of
21                      Washington;

22
                     b) I waive my right to production of the warrant or of any other original paper
23                      Related to these charges or certified copies thereof;

24                   c) If I am entitled to a preliminary examination. I elect to have it conducted in
25                      the district where the prosecution is pending: and

26



                                                      1
                 Case 2:20-mj-00374-MLP Document 6 Filed 06/25/20 Page 1 of 3




1                                                         Magistrate Judge Michelle L. Peterson
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
8
                                      AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                         NO. MJ20-374
11
                              Plaintiff,
                                                         MOTION FOR DETENTION
12
13                       v.
14     JOSHUA J. JOHNSON,
15
                              Defendant.
16
17
18
            The United States moves for pretrial detention of the Defendant, pursuant to 18
19
     U.S.C. § 3142(e) and (f)
20
            1.      Eligibility of Case. This case is eligible for a detention order because this
21
     case involves (check all that apply):
22
            ☒       Crime of violence (18 U.S.C. § 3156).
23
            ☐       Crime of Terrorism (18 U.S.C. § 2332b (g)(5)(B)) with a maximum
24
                    sentence of ten years or more.
25
26          ☐       Crime with a maximum sentence of life imprisonment or death.

27          ☐       Drug offense with a maximum sentence of ten years or more.
28
      MOTION FOR DETENTION - 1                                                 UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      U.S. v. JOSHUA J. JOHNSON / MJ20-374
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                 Case 2:20-mj-00374-MLP Document 6 Filed 06/25/20 Page 2 of 3




 1          ☐       Felony offense and defendant has two prior convictions in the four
 2                  categories above, or two State convictions that would otherwise fall within
                    these four categories if federal jurisdiction had existed.
 3
 4          ☐       Felony offense involving a minor victim other than a crime of violence.
 5
            ☐       Felony offense, other than a crime of violence, involving possession or use
 6
                    of a firearm, destructive device (as those terms are defined in 18 U.S.C. §
 7                  921), or any other dangerous weapon.
 8
            ☐       Felony offense other than a crime of violence that involves a failure to
 9                  register as a Sex Offender (18 U.S.C. § 2250).
10
            ☒       Serious risk the defendant will flee.
11
            ☐       Serious risk of obstruction of justice, including intimidation of a
12
                    prospective witness or juror.
13
            2.      Reason for Detention. The Court should detain defendant because there
14
     are no conditions of release which will reasonably assure (check one or both):
15
            ☒       Defendant’s appearance as required.
16
17          ☒       Safety of any other person and the community.

18          3.      Rebuttable Presumption. The United States will invoke the rebuttable
19 presumption against defendant under § 3142(e). The presumption applies because:
20          ☐       Probable cause to believe defendant committed offense within five years of
                    release following conviction for a qualifying offense committed while on
21
                    pretrial release.
22
            ☐       Probable cause to believe defendant committed drug offense with a
23
                    maximum sentence of ten years or more.
24
25          ☐       Probable cause to believe defendant committed a violation of one of the
                    following offenses: 18 U.S.C. §§ 924(c), 956 (conspiracy to murder or
26                  kidnap), 2332b (act of terrorism), 2332b(g)(5)(B) (crime of terrorism).
27
28
      MOTION FOR DETENTION - 2                                                 UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      U.S. v. JOSHUA J. JOHNSON / MJ20-374
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                 Case 2:20-mj-00374-MLP Document 6 Filed 06/25/20 Page 3 of 3




1           ☐       Probable cause to believe defendant committed an offense involving a
2                   victim under the age of 18 under 18 U.S.C. §§1591, 2241, 2242,
                    2244(a)(1), 2245, 2251, 2251A, 2252(a)(1) through 2252(a)(3),
3                   2252A(a)(1) through 2252A(a)(4), 2260, 2421, 2422, 2423 or 2425.
4
            4.      Time for Detention Hearing. The United States requests the Court
5
     conduct the detention hearing:
6
            ☒       At the initial appearance
7
            ☐       After a continuance of      days (not more than 3)
8
9
            DATED this 25th day of June, 2020.
10
11
                                                Respectfully submitted,
12
13                                              BRIAN T. MORAN
                                                United States Attorney
14
15
                                                s/ Cecelia Y. Gregson
16                                              CECELIA Y. GREGSON
                                                Special Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28
      MOTION FOR DETENTION - 3                                               UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      U.S. v. JOSHUA J. JOHNSON / MJ20-374
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
1

2

3

4                                 UNITED STATES DISTRICT COURT

5                               WESTERN DISTRICT OF WASHINGTON

6                                             AT SEATTLE

7
     UNITED STATES OF AMERICA,
8                                                           Case No. 2:15-cr-00144-SMJ
                                Plaintiff,
9             v.                                            DEFENDANT’S WAIVER OF IN-
                                                            PERSON APPEARANCE AND
10   Joshua J. Johnson,                                     CONSENT TO PROCEED BY
                                                            VIDEO/TELEPHONIC
11                              Defendant.                  CONFERENCE

12

13            I, Joshua J. Johnson, the above named defendant, acknowledge that I have been advised
14   by my lawyer and the Court – by this form -- that pursuant to the Federal Rules of Criminal
15   Procedure and the Sixth Amendment to the U.S. Constitution, I generally have the right to be
16   personally present in open court to any hearing involving a criminal proceeding to which I am a
17   party.
18            I am scheduled to have the following hearing on June 25, 2020    :
19            Rule 5 Hearing
20            I have been advised by my lawyer that because of coronavirus disease 2019 (COVID-19),
21   the Governor of the State of Washington has issued an Emergency Proclamation and Chief Judge
22   Ricardo S. Martinez in the Western District of Washington has issued a General Order 02-__
23   regarding Emergency Hearings. As a result, I cannot currently be personally present in open
24

25   DEFENDANT’S WAIVER OF IN-PERSON APPEARANCE
     AND CONSENT TO PROCEED BY VIDEO/TELEPHONIC
     CONFERENCE - 1
1    court for this scheduled hearing. Therefore, I wish to waive my right to be personally present in

2    open court for the above-hearing, and acknowledge that my right to due process under the

3    Constitution is best protected by moving forward with the hearing(s) by video/telephonic

4    conference.

5           I have discussed with my lawyer this consent to appear and participate by

6    video/telephonic conference and have agreed to the same.

7           I have also authorized by lawyer to electronically execute this form on my behalf.

8

9           Dated this 25th day of June, 2020

10

11
                                                  s/Mohammad Ali Hamoudi
12
                                                  Lawyer’s signature, electronically executed,
13
                                                  On behalf of Joshua J. Johnson
14

15

16

17

18

19

20

21

22

23

24

25   DEFENDANT’S WAIVER OF IN-PERSON APPEARANCE
     AND CONSENT TO PROCEED BY VIDEO/TELEPHONIC
     CONFERENCE - 2
               Case 2:20-mj-00374-MLP Document 8 Filed 06/25/20 Page 2 of 2



                    d) I consent to the issuance of an order directing me to appear and answer in said
 1
                       district where the charges are pending
 2
                                            Dated the 25th day of June, 2020
 3

 4
     s/Mohammad Ali Hamoudi                                        s/Mohammad Ali Hamoudi
 5
     Defense Counsel                                               On Behalf of Joshua Johnson
 6

 7
                                          ORDER OF TRANSFER
 8

 9
            Based upon the foregoing Waiver, it is hereby ORDERED that the further proceedings in
10
     this case shall be conducted in the U.S. District Court for the Eastern District of Washington.
11
     The Clerk of this Court shall forthwith transmit to the Clerk in said district the records of
12
     proceedings conducted in this district. Unless the defendant is released on bond, the U. S.
13
     Marshal is directed to transport defendant as promptly as possible to that district.
14
     If released on bond, the defendant is directed to appear in that district for further proceedings at
15
     the time and place specified on the bond, or as otherwise directed by court order.
16

17
                                             Dated this              day of                            2020
                                                                                                     , 20
18

19

20

21

22
                                                            United States Magistrate Judge
23

24

25

26



                                                       2
WAWD CM/ECF Version 1.3                                                                   Page 1 of 3




                          Query    Reports    Utilities   Help   What's New   Log Out

                                                                                           CLOSED

                                  U.S. District Court
     United States District Court for the Western District of Washington (Seattle)
            CRIMINAL DOCKET FOR CASE #: 2:20-mj-00374-MLP-1


Case title: USA v. Johnson                                  Date Filed: 06/25/2020
Other court case number: 2:15-cr-00144-SMJ-5 Eastern        Date Terminated: 06/25/2020
                          District of Washington

Assigned to: Hon. Michelle L. Peterson

Defendant (1)
Joshua J Johnson                             represented by Mohammad Ali Hamoudi
TERMINATED: 06/25/2020                                      FEDERAL PUBLIC DEFENDER'S
                                                            OFFICE (SEA)
                                                            1601 5TH AVE
                                                            STE 700 WESTLAKE CENTER
                                                            OFFICE TOWER
                                                            SEATTLE, WA 98101
                                                            206-553-1100
                                                            Email: Mo_Hamoudi@fd.org
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Public Defender or
                                                            Community Defender Appointment

Pending Counts                                               Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                            Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                   Disposition




https://wawd-ecf.sso.dcn/cgi-bin/DktRpt.pl?169047557756164-L_1_0-1                         6/26/2020
WAWD CM/ECF Version 1.3                                                                    Page 2 of 3



Supervised Release Violation



Plaintiff
USA                                          represented by Cecelia Youngberg Gregson
                                                            UNITED STATES ATTORNEY'S
                                                            OFFICE
                                                            700 STEWART STREET
                                                            STE 5220
                                                            SEATTLE, WA 98101
                                                            206-296-9000
                                                            Email: Cecelia.Gregson@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Assistant US Attorney


 Date Filed     # Docket Text
 06/25/2020     1   CHARGING DOCUMENT RECEIVED FROM the Eastern District of
                    Washington as to Joshua J Johnson. (SNP) (Entered: 06/25/2020)
 06/25/2020         Arrest of Joshua J Johnson on 6/25/2020. (SNP) (Entered: 06/25/2020)
 06/25/2020         Case unsealed as to Joshua J Johnson. (SNP) (Entered: 06/25/2020)
 06/25/2020     4   ORDER APPOINTING FEDERAL PUBLIC DEFENDER appointing
                    Mohammad Ali Hamoudi for Joshua J Johnson. On the basis of the defendant's
                    sworn financial statement, the court finds that he/she is financially unable to
                    retain counsel. It is hereby ORDERED that the Federal Public Defender for the
                    Western District of Washington be and hereby is appointed to represent the
                    defendant pursuant to Title 18 United States Code 3006A. Approved by Hon.
                    Michelle L. Peterson. (No.pdf image attached) (SNP) (Entered: 06/25/2020)
 06/25/2020     5   WAIVER OF IN-PERSON APPEARANCE by defendant Joshua J Johnson.
                    (SNP) (Entered: 06/25/2020)
 06/25/2020     6   MOTION for Detention by USA as to Joshua J Johnson. (SNP) (Entered:
                    06/25/2020)
 06/25/2020     7   Minute Entry for proceedings held before Hon. Michelle L. Peterson- CRD: S.
                    Prather; AUSA: Cecelia Gregson; Def Cnsl: Mohammad Hamoudi; PTS:
                    Lorraine Bolle; Court Reporter: Debbie Zurn; Time of Hearing: 2:00PM;
                    Courtroom: 12B; INITIAL APPEARANCE IN RULE 5(c)(3)
                    PROCEEDINGS AND DETENTION HEARING as to Joshua J Johnson held
                    on 6/25/2020. Defendant present in custody via WebEx conference from
                    Courtroom 12A, pursuant to General Order 08-20. Parties address the need for
                    video hearing. Defendant consents to appear by video. Defendant advised of
                    rights. Financial Affidavit reviewed. Counsel appointed. Defendant advised of
                    allegations and penalties in the Eastern District of Washington petitions.




https://wawd-ecf.sso.dcn/cgi-bin/DktRpt.pl?169047557756164-L_1_0-1                          6/26/2020
WAWD CM/ECF Version 1.3                                                                   Page 3 of 3



                    Defendant waives Identity Hearing. Court signs Order of Transfer. Government
                    moves for detention. Defense counsel argues for release. For reasons stated on
                    the record, defendant ORDERED detained and remanded to custody. (SNP)
                    (Entered: 06/25/2020)
 06/25/2020     8   WAIVER OF RULE 5 HEARINGS AND ORDER OF TRANSFER to the
                    Eastern District of Washington as to Joshua J Johnson by Hon. Michelle L.
                    Peterson. (cc: PTS, USMO) (SNP) (Entered: 06/25/2020)
 06/25/2020     9   LETTER to the Eastern District of Washington regarding Rule 5 Transfer as to
                    defendant Joshua J Johnson. (SNP) (Entered: 06/25/2020)




https://wawd-ecf.sso.dcn/cgi-bin/DktRpt.pl?169047557756164-L_1_0-1                         6/26/2020
